               Case 1:20-mj-08458-UA Document 7 Filed 08/13/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA,                                                               CONSENT TO PROCEED BY VIDEO OR
                                                                                        TELE
                                                                                         CONFERENCE
                                  -against-
                                                                                            ?CR-      ()()



 E leine C a r b e r r y                                   Defendant(s).
    E   E                                                              N   X


Defendant .           E£ l e i n e            C a r        6 E         A             hereby voluntarily consents t o
participate in t h e following proceeding via e ? v i d e o c o n f e r e n c i n g o r ? f e l e c o n f e r e n c i n g :


a           Initial Appearance Before                a   Judicial Officer


          A r r a i g n m e n t (Note: If on Felony Information, Defendant Must Sign Separate Waiver o f
            I n d i c t m e n t Form)

    7   b a i l / D e t e n t i o n Hearing


            C o n f e r e n c e B e f o r e a Judicial O f f i c e r




Defendant?s Signature                                                          Defendant?s Co      Vs Signature

(Judge may o b t a i n verbal consent on
Record and Sign for Defendant)


 E l a i n e   C o t                                                                      T     o            C   e   c    e
Print Defendant?s Name                                                         Print Counsel?s Name



This proceeding was conducted by reliable video or t e l e p h o n e conferencing technology.



Date                                                                           U.S. District Judge/U.S. Magistrate Judge
